



FIFTH AMENDMENT TO CREDIT AGREEMENT
AND LOAN DOCUMENTS


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND LOAN DOCUMENTS ("Amendment") is
executed as of September 20, 2018 (the "Fifth Amendment Effective Date"), by and
between the financial institutions signatory hereto (individually a “Lender,”
and collectively the “Lenders”), CITIZENS BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders (in such capacity,
the “Agent”), UNIQUE FABRICATING NA, INC., a Delaware corporation ("US
Borrower"), and UNIQUE-INTASCO CANADA, INC., a corporation organized under the
laws of the province of British Columbia ("CA Borrower", called together with US
Borrower, the "Borrowers" and each of them referred to herein as a "Borrower").


RECITALS


WHEREAS, Borrowers, Agent and the Lenders are party to a Credit Agreement dated
April 29, 2016, as amended by a First Amendment to Credit Agreement and Loan
Documents dated October 28, 2016, a Second Amendment to Credit Agreement and
Loan Documents dated effective as of July 31, 2017, a Third Amendment to Credit
Agreement and Loan Documents dated effective as of March 26, 2018, and a Fourth
Amendment to Credit Agreement and Loan Documents dated effective as of August 8,
2018 (as so amended, and as further amended from time to time, the "Agreement"),
providing terms and conditions governing certain loans and other credit
accommodations extended and to be extended by the Lenders and/or Agent to
Borrowers, together with various other documents, written agreements,
certificates and instruments between Agent, Lenders, Borrowers and/or Guarantors
in connection therewith (the foregoing, as amended or modified from time to
time, are collectively referred to herein as the "Loan Documents");


WHEREAS, each Borrower reaffirms, ratifies and confirms the Loan Documents and
the Indebtedness as valid and binding. Each Borrower acknowledges that Lenders
have duly performed all of its obligations under the Loan Documents;


WHEREAS, pursuant to Section 2.10 of the Agreement, the US Borrower may request
the current Lenders increase their Revolving Credit Commitment Amounts, in
accordance with the terms and conditions set forth therein; and


WHEREAS, Borrowers, Lenders and Agent desire to make certain amendments and
modifications to the Agreement and Loan Documents as set forth herein, including
without limitation the temporary increase by certain Lenders of their Revolving
Credit Commitment Amounts.


NOW, THEREFORE, IT IS HEREBY AGREED by Borrowers, Agent and Lenders, that the
Agreement is hereby amended as follows:


1.Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Agreement.


2.Amendments to Agreement.


(a)Definitions. The following definitions are hereby amended and restated in
their entirety under, or added to, Section 1.1 of the Agreement, as applicable,
to read as follows:


"Increasing Lenders" shall mean those Lenders that have elected to participate
in the Temporary Increase to the US Borrower.




1

--------------------------------------------------------------------------------





"Revolving Credit Aggregate Commitment" shall mean Thirty-Two Million Five
Hundred Thousand and 00/100 Dollars ($32,500,000.00), reducing to Thirty Million
and 00/100 Dollars ($30,000,000.00) after the Reduction Date.
"Temporary Increase" shall mean the temporary increase of the Revolving Credit
Commitment Amounts for the Increasing Lenders in the aggregate amount of
$2,500,000.00, resulting in the Revolving Credit Commitment Amounts reflected in
Part B of Annex I of the Agreement.
(b)Increase in Revolving Credit Commitments.


(i)The Borrowers have requested, and the Lenders have agreed, subject to the
terms and conditions set forth in the Agreement (including without limitation,
the conditions in Section 2.10(a) of the Agreement, as amended by this
Amendment), that the Revolving Credit Commitment Amounts for each Lender shall
be equal to the amounts set forth in Part B of Annex I of the Agreement, as
amended by this Amendment, through October 31, 2018 (the "Reduction Date"), at
which point each Lender's Revolving Credit Commitment Amount shall be equal to
the levels specified in Part A of Annex I of the Agreement, as amended by this
Amendment.


(ii)Section 2.10(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:
"(a)    The US Borrower may, at any time prior to the Revolving Credit Maturity
Date, request that (a) the current Lenders increase their Revolving Credit
Commitment Amounts or (b) one or more Increase Additional Lenders join this
Agreement and provide a Revolving Credit Commitment hereunder, provided that,
(x) no Default or Event of Default has occurred and is continuing (or shall
occur as a result of the requested increase), (y) Borrowers shall be in pro
forma compliance with all covenants set forth in this Agreement (both before and
after giving effect to such proposed increase) and (z) except with respect to
the Temporary Increase, the US Borrower shall have provided to Agent
satisfactory evidence that, both immediately before and after giving pro forma
effect to the proposed increase (including any transactions to be consummated
utilizing proceeds of the increase), the Total Leverage Ratio shall not exceed
2.75:1.00 and the Debt Service Coverage Ratio shall not be less than 1.30:1.00."
(iii)Section 2.10(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:
"(b)    The increases in the Revolving Credit Commitment Amount pursuant to this
Section 2.10 (together with the original principal amount of any Incremental
Term Loans made on or before the date of such increase pursuant to Section 3.10
hereof) shall not be more than Ten Million and 00/100 Dollars ($10,000,000) and
the minimum amount of any increase in the Revolving Credit Commitment Amounts
(other than the Temporary Increase) shall be Five Million and 00/100 Dollars
($5,000,000.00)."
(c)Borrowing Base Deliverables. Section 6.2(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:


"(a)    Borrowing Base Certificate executed by a Responsible Officer of the US
Borrower, together with supporting accounts receivable and payable agings,
perpetual inventory report, all in form and detail satisfactory to Agent, to be
delivered (i) on the Tuesday of each week with respect to the week ending on the
immediately preceding Friday, until and including the week ended as of the last
Friday in the month in which the Reduction Date occurs, and (ii) within thirty
(30) days after and as of the most recent month-end (or more frequently as
reasonably requested by the Agent or the Lenders), commencing with the month
ended as of October 31, 2018;"






2

--------------------------------------------------------------------------------





(d)ECF Payment. Borrowers hereby agree to pay to Agent no later than September
21, 2018, an amount equal to $1,162,477.00, constituting 25% of the Excess Cash
Flow for the 2017 Fiscal Year (the "2017 ECF Payment"), for application on a pro
rata basis to the principal installments due and owing on the September 30, 2018
Quarterly Payment Date for the CA Term Loan and Domestic Term Loans (the "Q3
2018 Quarterly Payment"), notwithstanding the terms to the contrary in Section
3.9(d) of the Agreement. In the event that the 2017 ECF Payment is greater than
the Q3 2018 Quarterly Payment, then such excess will be applied in accordance
with Section 3.9(d) of the Agreement. Failure to make the payment described in
this clause (b) within the time set forth above shall constitute an Event of
Default under the Agreement and the other Loan Documents.


(e)Replacement Schedule. Schedule 1.2 to the Agreement is hereby replaced with
Annex I attached to this Amendment. For purposes of clarification, each
reference to "Annex I" in the Agreement and other Loan Documents shall be deemed
a reference to Annex I attached to this Amendment.


(f)Post-Closing Requirement Withing five (5) Business Days of the Fifth
Amendment Effective Date, the Borrowers shall deliver to the Agent, fully
executed secretary's certificates and authorizing resolutions for each Borrower
and each Guarantor, in form and content satisfactory to Agent, in its sole
discretion.


3.Representations and Warranties. Each Borrower represents, warrants, and agrees
that:


(a)This Amendment may be executed in as many counterparts as Agent, the Lenders
and Borrowers deem convenient, and shall become effective upon delivery to Agent
of (i) all executed counterparts hereto, (ii) execution and delivery of such
other documents and instruments as the Agent and Lenders may require in
connection herewith, including without limitation the consent of the Guarantors
in the form attached as Exhibit A, and promissory notes for each of the
Increasing Lenders, evidencing the Temporary Increase, all in form and content
satisfactory to Agent, (iii) payment to Agent for distribution to Lenders
executing this Amendment in accordance with their Percentages (prior to giving
effect to the Temporary Increase) of an amendment fee in the aggregate amount of
seven and one-half basis points (7.5 bps) of the sum of the Revolving Credit
Aggregate Commitment (prior to giving effect to the Temporary Increase) and the
outstanding principal balance of all Amortizing Loans as of the date hereof,
which fee is deemed fully earned on the date hereof and not refundable under any
circumstance, and (iv) payment to the Agent for the sole accounts of the Agent
and the Increasing Lenders, a fee as provided in the supplement to Agent's Fee
Letter to be executed in connection with this Amendment.


(b)Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Agreement and in each Loan Document
remain true and correct, continue to be satisfied in all respects, and are
legal, valid and binding obligations, with the same force and effect as if
entirely restated in this Amendment.
(c)When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of each Borrower enforceable in accordance with its terms.
The Agreement, as amended by this Amendment, is ratified and confirmed and shall
remain in full force and effect.


(d)No Default or Event of Default has occurred under the Agreement or any other
Loan Document, and no event has occurred or condition exists that is or, with
the giving of notice or lapse of time or both, would be such a Default or Event
of Default.




















3

--------------------------------------------------------------------------------





4.No Waiver. The Borrowers hereby acknowledge and agree that no delay or failure
of the Agent or the Lenders in exercising any right, remedy, power or privilege
under the Agreement or the Loan Documents shall affect that right, remedy, power
or privilege. No delay or failure of the Agent or Lenders to demand strict
adherence to the terms of the Agreement or the other Loan Documents, shall be
deemed to constitute a course of conduct inconsistent with the Agent's and
Lenders' rights at any time, before or after the occurrence of any Event of
Default, to prospectively demand strict adherence to the terms of the Agreement
and the other Loan Documents.


5.No Other Changes; Ratification. Except as specifically provided in this
Amendment, the terms and conditions of the Agreement and Loan Documents remain
unchanged and in full force and effect, and the parties hereto ratify and
confirm such terms and conditions. This Amendment shall not impair the rights,
remedies, and security given in and by the Loan Documents. The terms of this
Amendment shall control any conflict between its terms and those of the
Agreement.


6.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.


7.Other Modification. This Amendment may be altered or modified only by written
instrument duly executed by Borrowers, Agent and the Lenders. In executing this
Amendment, Borrowers are not relying on any promise or commitment of Agent or
the Lenders that is not in writing signed by Agent and the Lenders.


8.Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.


9.No Defenses. Borrowers acknowledge, confirm, and warrant to Agent and the
Lenders that as of the date hereof Borrowers have absolutely no defenses,
claims, rights of set-off, or counterclaims against Agent and/or the Lenders
under, arising out of, or in connection with this Amendment, the Agreement, the
Loan Documents and/or the Indebtedness.


10.Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent and Lenders incurred in connection
with the preparation, execution, and delivery of this Amendment, and the other
documents contemplated by this Amendment.


11.WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWERS KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AMENDMENT, THE
AGREEMENT OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE
AGENT NOR THE BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS
AND THE AGENT OR THE BORROWERS, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
OF THEM.




[Signatures on following page]






4

--------------------------------------------------------------------------------





This Amendment is executed and delivered as of the date first entered above.
BORROWERS:


UNIQUE FABRICATING NA, INC.,
as US Borrower




By:                        
Thomas Tekiele
Its:    Chief Financial Officer




UNIQUE-INTASCO CANADA, INC.,
as CA Borrower




By:                        
Thomas Tekiele
Its:    Secretary




CITIZENS BANK, NATIONAL ASSOCIATION,
as Agent and Lender




By:                        
Michael Farley
Its:    Senior Vice President




FLAGSTAR BANK, FSB,
as Lender




By:                        
Dan Zinser
Its:    Vice President


FIFTH THIRD BANK,
as Lender




By:                        
Margaret Sigler
Its:    Vice President




















5

--------------------------------------------------------------------------------





EXHIBIT A
ACKNOWLEDGMENT AND CONSENT


Each of the undersigned hereby: (i) acknowledges and consents to the execution,
delivery and performance of that certain Fifth Amendment to Credit Agreement and
Loan Documents of even date herewith between Unique Fabricating NA, Inc. and
Unique-Intasco Canada, Inc., as "Borrowers", Citizens Bank, National Association
in its capacities as a "Lender" and "Agent", Flagstar Bank, FSB, in its capacity
as a "Lender", and Fifth Third Bank, in its capacity as a "Lender", executed in
connection with the Credit Agreement dated as of April 29, 2016 among Borrowers,
Lenders and the Agent, as amended (the "Agreement"), and (ii) ratifies and
affirms its Continuing Agreement of Guaranty and Suretyship dated as of April
29, 2016 (the "Guaranty"), which Guaranty remains in full force and effect with
respect to all Indebtedness (as defined in the Agreement and as amended by this
Amendment) and each of the other Loan Documents previously executed and
delivered by it and/or Borrowers.


Executed as of the 20th day of September, 2018.




UNIQUE FABRICATING NA, INC.
UNIQUE FABRICATING, INC.
UNIQUE-CHARDAN, INC.
UNIQUE MOLDED FOAM TECHNOLOGIES, INC.
UNIQUE-PRESCOTECH, INC.
UNIQUE FABRICATING REALTY, LLC
UNIQUE FABRICATING SOUTH, INC.
UNIQUE-INTASCO USA, INC.






By:                        
    Thomas Tekiele, Secretary of each of
    the above entities






















































6

--------------------------------------------------------------------------------





Annex I
Percentages and Allocations
Part A - Existing Allocations
Lenders
Revolving Credit and Letter of Credit Percentage
Revolving Credit Commitment Amount
US Term Loan Percentage
US Term Loan Allocations
US Term Loan II Percentage
US Term Loan II Allocations
CA Term Loan Percentage
CA Term Loan Allocations
Citizens Bank, National Association
52%
$15,600,000.00
52%
$8,840,000.00
52%
$2,080,000.00
52%
$7,800,000.00
Flagstar Bank, FSB
24%
$7,200,000.00
24%
$4,080,000.00
24%
$960,000.00
24%
$3,600,000.00
Fifth Third Bank
24%
$7,200,000.00
24%
$4,080,000.00
24%
$960,000.00
24%
$3,600,000.00
TOTALS:
100%
$30,000,000.00
100%
$17,000,000.00
100%
$4,000,000.00
100%
$15,000,000.00





Part B- Allocations after Temporary Increase
Lenders
Revolving Credit and Letter of Credit Percentage
Total Revolving Credit Commitment Amount
US Term Loan Percentage
US Term Loan Allocations
US Term Loan II Percentage
US Term Loan II Allocations
CA Term Loan Percentage
CA Term Loan Allocations
Citizens Bank, National Association
51.85%
$16,850,000.00
52%
$8,840,000.00
52%
$2,080,000.00
52%
$7,800,000.00
Flagstar Bank, FSB
26%
$8,450,000.00
24%
$4,080,000.00
24%
$960,000.00
24%
$3,600,000.00
Fifth Third Bank
22.15%
$7,200,000.00
24%
$4,080,000.00
24%
$960,000.00
24%
$3,600,000.00
TOTALS:
100%
$32,500,000.00
100%
$17,000,000.00
100%
$4,000,000.00
100%
$15,000,000.00





7